IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

DAVID RUSSELL POSEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-1379

SHERIFF LARRY ASHLEY, et al.,

     Appellees.
_____________________________/

Opinion filed January 8, 2015.

An appeal from the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

David Russell Posey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.